                  Case 20-10361-KBO             Doc 79         Filed 02/27/20     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :   Chapter 11
                                                           :
HYGEA HOLDINGS CORP., et al.,                              :   Case No. 20-10361 (KBO)
                                                           :
                  Debtors.1                                :   (Jointly Administered)
                                                           :   Related to Docket No. 73 and 77
---------------------------------------------------------- x

       NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
      TELEPHONIC HEARING ON FEBRUARY 28, 2020 AT 9:00 A.M. (EASTERN TIME)
                   BEFORE THE HONORABLE KAREN B. OWENS3

MATTER GOING FORWARD

          1.      Nevada 5, Inc.’s Emergency Precautionary Motion for Relief from Automatic
                  Stay (Filed February 24, 2020) [Docket No. 59]

                  Related Documents:

                        A. Order Shortening Notice and Scheduling an Expedited Hearing on Nevada
                           5, Inc.’s Emergency Precautionary Motion for relief from the Automatic
                           Stay (Filed February 25, 2020) [Docket No. 68]

                        B. Notice of Telephonic Hearing (Filed February 25, 2020) [Docket No. 69]

1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.

2
    Amended items in bold font.

3
  Any person who wishes to appear telephonically at the hearing must contact COURTCALL, LLC at 866-582-
6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
Effective January 5, 2005, Revised May 11, 2018.


60437/0002-19909270v1
                  Case 20-10361-KBO         Doc 79      Filed 02/27/20   Page 2 of 2




                        C. Notice of Filing of Supplemental Exhibit to Nevada 5, Inc.’s Emergency
                           Precautionary Motion for Relief from the Automatic Stay (Filed February
                           27, 2020) [Docket No. 74]

                  Objection Deadline: Objections are due at the hearing

                  Responses Received:

                        A. Debtors’ Objection to Nevada 5, Inc.’s Emergency Precautionary Motion
                           for Relief From Automatic Stay (Filed February 27, 2020) [Docket No.
                           76]

                        B. Bridging Finance Inc.’s Objection to Nevada 5, Inc.’s Emergency
                           Precautionary Motion for Relief from Automatic Stay (Filed
                           February 27, 2020) [Docket No. 78]

                  Status: This matter will be going forward.

Dated: Wilmington, Delaware
       February 27, 2020
                                                 COLE SCHOTZ P.C.

                                                 /s/ J. Kate Stickles
                                                 J. Kate Stickles (I.D. No. 2917)
                                                 500 Delaware Avenue, Suite 1410
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 652-3131
                                                 Facsimile: (302) 652-3117
                                                 Email: kstickles@coleschotz.com

                                                 – and –

                                                 Michael D. Sirota (Admitted pro hac vice)
                                                 Felice R. Yudkin (Admitted pro hac vice)
                                                 Jacob S. Frumkin (Admitted pro hac vice)
                                                 Michael Trentin (Admitted pro hac vice)
                                                 25 Main Street
                                                 Hackensack, New Jersey 07601
                                                 Telephone: (201) 489-3000
                                                 Facsimile: (201) 489-3479

                                                 Proposed Counsel for Debtors and
                                                 Debtors-in-Possession




                                                    2
60437/0002-19909270v1
